DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 5/21/2022 are acknowledged.  Claims 1-4 are amended; claim 5 is canceled; no claims are withdrawn; claims 7-12 are new; claims 1-4 and 6-12 are pending and have been examined on the merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120 or 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62213537, 15248629 or 17205910, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Applications 62213537, 15248629 and 17205910 fail to disclose the claimed compositions at least because the applications do not disclose factor rich compositions comprising exosomes.  
Additionally, applications 62213537, 15248629 and 17205910 fail to disclose the composition of claim 8 because the applications do not disclose a composition for topical application comprising between about 80 to 95% carrier or diluent and between about 5 to 20% factor rich product.
Hence, the effective filing date of the instant claims is the filing date of 17390574 which does disclose the claimed compositions.  17390574 was filed 7/30/2021; hence, the effective filing date for claims 1-4, 6-12 is 7/30/2021.

Claim Objections
The objection to claims 1, 4 and 5, as set forth at pp. 3-4 of the previous Office Action, is moot regarding claim 5 due to cancelation of the claim and is withdrawn regarding claims 1 and 4 in view of the amendment of the claims.

Claims 1-4, 6-7 and 9-12 are objected to because of the following informalities:
Claim 1 recites “interferon gamma, (INF-Ɣ)” which should be “interferon gamma (INF-Ɣ)”, i.e. with no comma between the name of the compound and its abbreviation in parentheses, in order to be consistent with the rest of the recitations of abbreviations in claims 1 and 9.  Appropriate correction is required.
Claim 9 does not end with a period.  Claims are to be in the form of a complete sentence; hence, claims should end with a period.  Appropriate correction is required.
Claims 2-4, 6-7 and 10-12 reference the claim from which they depend with the capitalized word “Claim” (i.e. referring to “Claim 1” in claims 2-4 and 6-7 and referring to “Claim 9” in claims 10-12) which should be simply be “claim” as was done in new claim 9 (i.e. “The composition of claim 8 wherein...”).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
The rejection of claims 1-6 under 35 U.S.C. § 101, as set forth at pp. 4-8 of the previous Office Action, is moot regarding claim 5 due to cancelation of the claim and is withdrawn regarding claims 1-4 and 6 in view of the amendment of the claims.  Specifically, the lyophilized compositions recited in amended claims 1-4 and 6-7 appear to be markedly different in structure from their closest naturally-occurring counterparts because the naturally occurring counterparts would not be lyophilized; thus, the lyophilized compositions are markedly different in structure from their naturally-occurring counterparts.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions (i.e., laws of nature, natural phenomena, or abstract ideas) without significantly more. 
Claims 8-12 recite compositions for topical application comprising between about 80 to 95% carrier or diluent and between about 5 to 20% factor rich product, wherein the only factor rich product disclosed in the original disclosure is the conditioned media composition produced from umbilical cord (UC) mesenchymal stem cells (MSCs) cultured without serum or exogenous growth factors wherein the factor rich composition constitutes the natural products in said produced conditioned media (specification, [0066]).  The original disclosure does not disclose what the carrier or diluent can be; however, an embodiment of the composition is disclosed ([0080], Fig. 11) wherein the diluent is serum-free media which also consists of natural products (amino acids, salts, vitamins, etc.).  Hence, the compositions of claims 8-12 appear to consist solely of natural products (judicial exceptions).
The judicial exceptions are not integrated into a practical application because the claims are drawn to natural product compositions not methods.  (NOTE: the recitation of “for topical application” in claim 8 is an intended use, NOT a method step.  Intended use recitations in composition claims delimit the COMPOSITION to compositions capable of being employed in the intended use but are not a method step.)   The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite nothing more than the natural product composition.
The Supreme Court, in Myriad, addressed the Court's long-standing "rule against patents on naturally occurring things", as expressed in its earlier precedent including Diamond v. Chakrabarty, 447 U.S. 303 (1980) and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012). See Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S._, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013).
Myriad relied on Chakrabarty as "central" to the eligibility inquiry, and re-affirmed the Office's reliance on Chakrabarty's criterion for eligibility of natural products (i.e., whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products). Id. at 2116-17. Myriad also clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., "isolated") in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not "depend simply on the draftsman's art").
Thus, while the holding in Myriad was limited to nucleic acids, Myriad is a reminder that claims reciting or involving natural products are examined for a marked difference under Chakrabarty.
The teachings of the Court are instructive to the instant action. The instant claims are drawn to conditioned media compositions derived from UC MSCs, which comprise various natural products (exosomes, growth factors, cytokines, chemokines and extracellular components (glycosaminoglycans, hyaluronic acids, chondroitin sulfates, collagens)) and a carrier or diluent which can be a natural product composition (e.g. a cell culture media); i.e., the instant claims are drawn to compositions of naturally occurring secreted products from UC MSCs (See, e.g., instant specification, [0066]) and a carrier or diluent which can be a natural product composition.
However, merely collecting or isolating naturally occurring products does not impart any significantly different characteristics, with respect to structure or function, to meaningfully distinguish the claimed composition from their naturally occurring counterparts.  These judicial exceptions (compositions of naturally occurring products) is not integrated into a practical application because a composition of natural products is not an application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include elements in addition to the composition of natural products.
Applying the analysis set forth in MPEP 2106 confirms this conclusion:
Based upon an analysis with respect to the claims as a whole, claims 8-12 do not recite something significantly different than a judicial exception (JE), a product of nature, which is not markedly different from its closest-occurring naturally-occurring counterpart and does not present ‘significantly more’ than the JE . The rationale for this determination is explained below: (please see MPEP 2106 as well)
The first question in the subject matter eligibility determination is “Is the claim to a process, machine, manufacture or composition of matter?” (Step 1)
Regarding claims 8-12, the answer is yes, the claims are drawn to compositions of matter.  
The second question (Step 2A, prong 1) in the subject matter eligibility determination asks “Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)?"
Claims 8-12 are drawn to compositions of naturally occurring products secreted from umbilical cord mesenchymal stem cells along with a carrier or diluent which can be a natural product composition, i.e. a natural product. 
When the judicial exception is a natural product, step 2A, prong 1 analyzes whether the claimed nature-based product is ‘markedly different’ when compared to its closest-occurring natural counterpart.
The closest-occurring natural counterpart to the claimed invention is naturally occurring products secreted from umbilical cord mesenchymal stem cells and naturally occurring products in cell culture media.  All of the components appear to be identical to the components as they occur in nature. 
Step 2A, prong 2 is drawn to analyzing whether the judicial exception is integrated into a practical application.
In claims 8-12, the judicial exceptions are not integrated into a practical application because the claims, directed to a composition, recite nothing in addition to the natural products.  
The final question (Step 2B) in the subject matter eligibility determination to be asked “Does the claim recite additional elements that amount to significantly more than the judicial exception?”
Regarding claims 8-12, they only recite natural products; hence, claims 8-12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception; hence, claims 8-12 are rejected under 35 U.S.C. 101 as directed to patent ineligible subject matter.

Response to Arguments
Applicant's arguments filed 5/21/2022 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 1-2 regarding the claim objections and rejections under 35 U.S.C. § 102(a)(1)/102(a)(2) are moot as the rejections have been withdrawn. Regarding the rejection of claims 1-6, Applicant persuasively argues that claims 1-6 are now patentable subject matter because they have been amended to recite lyophilized compositions (which would be structurally distinct from their natural counterparts).  However, new claims 8-12 do not recite lyophilized compositions but rather appear to recite compositions consisting solely of natural products.  See the rejection of claims 8-12 under 35 U.S.C. 101 set forth above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 10 and 12 both depend from claim 9 which depends from independent claim 8.  Claim 8 recites a composition comprising between about 80 to 95% carrier or diluent and between about 5 to 20% factor rich product, and claim 9 defines the factor rich product as comprising the same components a) - g) as the factor rich product in claim 1.  
Claim 10 recites that the composition (i.e. 5 to 20% factor rich product with 80 to 95% carrier or diluent) comprises at least about 1 µg/ml of hyaluronic acid (HA).  There is no disclosure or even suggestion in the original disclosure that the composition comprising 5 to 20% factor rich product with 80 to 95% carrier or diluent comprises at least about 1 µg/ml of HA; thus, claim 10 constitutes new matter.
Claim 12 recites that the composition (i.e. 5 to 20% factor rich product with 80 to 95% carrier or diluent) comprises at least about 0.281 mg/ml of collagen.  There is no disclosure or even suggestion in the original disclosure that the composition comprising 5 to 20% factor rich product with 80 to 95% carrier or diluent comprises at least about 0.281 mg/ml of collagen; thus, claim 12 constitutes new matter.

Claim Rejections - 35 USC § 102
The rejection of claims 1-6 under 35 U.S.C. § 102(a)(1)/102(a)(2) over Lo et al., US 2018/0163177 (cite A, PTO-892, 1/28/2022; herein “Lo”) as set forth at pp. 8-9 of the previous Office Action, is moot regarding claim 5 due to cancelation of the claim and is withdrawn regarding the remaining claims in view of the amendment of the claims.
The rejection of claims 1-6 under 35 U.S.C. § 102(a)(1) over Chaubey et al., 2018 (cite U, PTO-892, 1/28/2022; herein “Chaubey”) in light of “DMEM – F-12 composition” (cite V, PTO-892, 1/28/2022) as set forth at pp. 10-11 of the previous Office Action, is moot regarding claim 5 due to cancelation of the claim and is withdrawn regarding the remaining claims in view of the amendment of the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1-6 under 35 U.S.C. § 103(a) over Lo et al., US 2018/0163177 (cite A, PTO-892, 1/28/2022; herein “Lo”) in view of Silva et al., US 8778679 (cite B, PTO-892, 1/28/2022; herein “Silva”) and Lv et al., 2014 (cite W, PTO-892, 1/28/2022; herein “Lv”) as set forth at pp. 11-14 of the previous Office Action, is moot regarding claim 5 due to cancelation of the claim and is withdrawn regarding the remaining claims in view of the amendment of the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al., US 2010/0143289 (cite A, attached PTO-892; herein “Cohen”) in view of Silva et al., US 8778679 (cite B, PTO-892, 1/28/2022; herein “Silva”)
Cohen teaches compositions for topical application comprising secreted products from culture medium of human umbilical cord stem cells (Abst.), i.e. conditioned medium from human umbilical cord stem cells [0016], and a dermatologically suitable carrier [0003], wherein the topical composition comprises 1% to 90% conditioned medium from the human umbilical cord stem cells or comprises 0.001% to 10% lyophilized conditioned medium from the human umbilical cord stem cells [0017].  Cohen teaches that the conditioned media can be produced by culturing the umbilical cord stem cells in media consisting of low glucose DMEM with Glutamax, dexamethasone, penicillin and streptomycin [0013], i.e. cultured without serum or exogenous growth factors.
Cohen states that the umbilical cord stem cells can be CD45 negative stem cells [0002], but does not state that the human umbilical cord stem cells are umbilical cord lining stem cells; however, a person of ordinary skill in the art at the time of filing would have found it obvious to use umbilical cord lining stem cells to produce the compositions in view of the disclosure of Silva.
Silva teaches human umbilical cord lining stem cells (Abst.) which are umbilical cord stem cells which are negative for CD45 (col. 2, ll. 28-32).  Thus, the human umbilical cord lining stem cells taught by Silva are clearly cells which can be used in Cohen’s methods to produce lyophilized conditioned media compositions and topical compositions comprising conditioned media because Cohen teaches that the cells can be umbilical cord stem cells which are negative for CD45.  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to employ the human umbilical cord lining stem cells taught by Silva as the CD45 negative umbilical cord stem cells in the method of Cohen to produce lyophilized conditioned media compositions and topical compositions comprising conditioned media with a reasonable expectation of success; therefore, claims 1-4 and 7-12 are prima facie obvious.
The factor-rich composition produced by the method made obvious by Cohen in view of Silva would inherently have > 22 x 109 exosomes/ml with an average size of 133.4 nm; 20 – 2000 pg/ml of SCF, VEGF and/or NGF; INF-ɣ, IL-3, IL-4, IL-6, IL7, IL-8 IL-18, MIP1β, MCP1 and/or TNFα; HA with a molecular weight up to 2500 kDa at 1 µg/ml; and collagen I and/or collagen III at a concentration of > 0.281 mg/ml because the method made obvious by Cohen in view of Silva for producing the factor-rich composition (i.e. conditioned media from umbilical cord lining stem cells cultured without serum or exogenous growth factors) is methodologically identical to the disclosed method for making the claimed composition (specification, [0066]), absent sufficient and compelling evidence to the contrary, because the method made obvious by Cohen in view of Silva produces the conditioned media by cultivating umbilical cord lining stem cells in serum-free, exogenous growth factor-free media and collecting the conditioned media ([0055], [0049], [0057]).
Regarding claim 6, Cohen teaches that the umbilical cord stem cell conditioned media compositions are sterilized by filtration [0014].  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to filter sterilize the conditioned media compositions produced by the method made obvious by Cohen in view of Silva; therefore, claim 6 is prima facie obvious.

Response to Arguments
Regarding the rejection of claims 1-6 under 35 U.S.C. § 103 over Lo in view of Silva and Lv, Applicant argues that it would not have been obvious to a person of ordinary skill in the art that the ULSCs derived factor rich composition combined with a suitable carrier or diluent to form 5-20% of the final composition would be applicable to increasing the levels of collagen I and elastin in adult fibroblast cells.  Firstly, there is no limitation in any pending claim drawn to the composition increasing levels of collagen I and elastin in adult fibroblast cells; secondly, the claims are not drawn to a method but are drawn to compositions.  The disclosure of Cohen in view of Silva makes obvious the claimed compositions as set forth in the rejection above.  The new rejection addresses all the limitations of the amended and new claims.

Double Patenting
The provisional rejection of claims 1-6 under 35 U.S.C. § 101 for claiming the same invention as that of claims 1-6 of copending Application No. 17390574 (reference application), set forth at pp. 14-15 of the previous Office Action, is moot regarding claim 5 due to cancelation of the claim and is withdrawn regarding the remaining instant claims in view of the amendment of the claims.
The provisional rejection of claims 1-4 on the ground of nonstatutory double patenting over claims 1-3 of copending Application No. 17205910 (reference application; “’910” herein), as set forth at pp. 15-17 of the previous Office Action, is withdrawn in view of the amendment of the claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17390574 (reference application; herein “’574”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-4 and 6 are prima facie obvious over the claims of ‘574.
Specifically, claim 1 of ‘574 discloses the factor rich composition of instant claim 1 but is silent on whether the umbilical cord (UC) mesenchymal stem cells (MSCs) are umbilical cord lining mesenchymal stem cells (ULSCs) and whether the composition is lyophilized.  However, claim 5 of ‘574 discloses that the composition of claim 1 of ‘574 can be lyophilized, claim 7 of ‘574 discloses that the factor rich composition can be produced from umbilical cord lining mesenchymal stem cells (ULSCs) and claims 8-9 disclose that the factor rich composition can be produced from umbilical cord mesenchymal stem cells (UC MSCs) wherein the UC MSCs are ULSCs (umbilical cord lining stem cells).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the composition of claim 1 of ‘574 wherein the cells are ULSCs and the composition is lyophilized in view of claims 5 and 7-9 of ‘574; therefore, instant claim 1 is prima facie obvious. 
Claims 2-4 and 6 of ‘574 are essentially the same as instant claims 2-4 and 6; hence, a person of ordinary skill in the art at the time of filing would have found instant claims 2-4 and 6 prima facie obvious over claims 2-4 and 6 of ‘574.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 6-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17390574 (reference application; herein “’574”) in view of Cohen et al., US 2010/0143289 (cite A, attached PTO-892; herein “Cohen”).
The discussion of claims 1-9 of ‘574 regarding instant claims 1-4 and 6 set forth in the rejection immediately above is incorporated herein.
Claims 1-9 of ‘574 do not recite compositions for topical application; however, a person of ordinary skill in the art at the time of filing would have found it obvious to produce such compositions in view of the disclosure of Cohen.
Cohen teaches compositions for topical application comprising secreted products from culture medium of human umbilical cord stem cells (Abst.), i.e. conditioned medium from human umbilical cord stem cells [0016], and a dermatologically suitable carrier [0003], wherein the topical composition comprises 1% to 90% conditioned medium from the human umbilical cord stem cells or comprises 0.001% to 10% lyophilized conditioned medium from the human umbilical cord stem cells [0017].  Cohen teaches that the conditioned media can be produced by culturing the umbilical cord stem cells in media consisting of low glucose DMEM with Glutamax, dexamethasone, penicillin and streptomycin [0013], i.e. cultured without serum or exogenous growth factors.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to prepare the topical compositions of Cohen wherein the conditioned media of umbilical cord stem cells is the compositions of claims 1-6 of ‘574 with a reasonable expectation of success, because they are compositions of conditioned media from umbilical stem cells; therefore, claims 7-12 are prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 6-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17205910 (reference application; “’910” herein) in view of Cohen et al., US 2010/0143289 (cite A, attached PTO-892; herein “Cohen”).
Claims 1-3 of ‘910 claim the same factor-rich composition consisting of the conditioned media of umbilical cord lining stem cells (ULSCs) claimed in instant claims 1-4 wherein the factors present in the composition are differentially presented (e.g. claim 1 of ‘910 lists many of the factors in instant claim 1 in a list rather than with subheadings, Markush groups and dependent claims as in instant claims 1-4 while claims 2 and 3 of ‘910 rearranges the subheadings and factors as compared to instant claim 1 and recites the concentrations of some factors as levels relative to that found in bone marrow MSC conditioned media).  The claims of ‘910 do not recite that the composition is lyophilized; however, a person of ordinary skill in the art at the time of filing would have found it obvious to do so in view of Cohen.
Cohen teaches compositions for topical application comprising secreted products from culture medium of human umbilical cord stem cells (Abst.), i.e. conditioned medium from human umbilical cord stem cells [0016], and a dermatologically suitable carrier [0003], wherein the topical composition comprises 1% to 90% conditioned medium from the human umbilical cord stem cells or comprises 0.001% to 10% lyophilized conditioned medium from the human umbilical cord stem cells [0017].  Cohen teaches that the conditioned media can be produced by culturing the umbilical cord stem cells in media consisting of low glucose DMEM with Glutamax, dexamethasone, penicillin and streptomycin [0013], i.e. cultured without serum or exogenous growth factors.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to lyophilize the composition of claim 3 of ‘910 in order to prepare the topical compositions of Cohen; therefore, instant claims 1-4 are prima facie obvious over claims 1-3 of ‘910 and Cohen.
Regarding instant claim 6, claim 3 of ‘910 discloses that the composition is sterilized; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to sterilize the composition; therefore, instant claim 6 is prima facie obvious.
Regarding instant claims 7-12, a person of ordinary skill in the art at the time of filing would have found it obvious to prepare the topical compositions of Cohen wherein the conditioned media of umbilical cord stem cells is the compositions of claims 1-3 of ‘910 with a reasonable expectation of success because they are compositions of conditioned media from umbilical stem cells; therefore, instant claims 7-12 are prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Regarding the rejections on the ground of non-statutory double patenting, Applicant argues that claims 1-6 are no longer identical or coextensive with claims 1-6 in copending Application Nos. 17390574 and 17205910.  Instant claims 1-6 are no longer identical to claims 1-6 of 17205910, but instant claims 1-6 are prima facie obvious over claims 1-9 of 17205910 as set forth above.  Additionally, the claims of 17390574 and 17205910 in view of the disclosure of Cohen make obvious the claimed compositions of instant claims 7-12 as set forth in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651